Mr. Justice Shepard
delivered the opinion of the court:
The motion to dismiss must be sustained. The orders entered are not final decrees disposing of the case. National Bank v. Smith, 156 U. S. 330, 333, 39 L. ed. 441, 442, 15 Sup. Ct. Rep. 358, and cases cited. Nor are they such interlocutory orders as are appealable under the act conferring jurisdiction upon this court. D. C. Code, § 226. It follows that both appeals must be dismissed, with costs; and it is so ordered.

Appeal dismissed.

A motion for a reargument was denied.